Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 1 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 2 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 3 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 4 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 5 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 6 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 7 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 8 of 9
Case 4:18-cv-03059 Document 46 Filed on 01/19/21 in TXSD Page 9 of 9


exclusive to Harvey but were the result of poor maintenance and other historical
damage.
       Even if the opinions of Indicator's technicians were admissible, they
would not help segregate covered from non;covered losses. Thus, Indicator gives
no evidence showing a breach of the policy. Because Indicator's breach of
contract claim fails, its extra;contractual claims also fall flat. Advanced Indicator
and Manufacturing, Inc., will take nothing from Acadia Insurance Company.



       Signed on January+• 2.02.0, at Houston, Texas.



                                                =S             N I�      �----
                                                    Lynn N. Hu��
                                                United States DistrictJudge




                                         ;9;
